Citation Nr: 0947076	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-25 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
30 percent for Hepatitis C with cirrhosis from May 20, 1998, 
to July 1, 2001, and in excess of 40 percent from July 2, 
2001.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1965 to April 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

By way of background, the Veteran submitted a claim on May 
20, 1998, seeking service connection for his hepatitis C.  
The RO denied service connection in February 1999 because the 
claim was not well-grounded.  The Veteran did not appeal, but 
submitted another claim seeking service connection in January 
2001.  The RO reconsidered the merits and again denied 
service connection in February 2002.  The Veteran appealed 
and perfected his appeal by February 2003.  In February 2005 
the RO issued the rating decision on appeal now before the 
Board, in which the RO granted service connection for 
hepatitis C with the evaluations and effective dates as 
stated on the title page.  The Veteran appealed the ratings 
and that claim is now before the Board.

In April 2007 the Veteran had indicated he wanted a hearing 
before a travel board at the RO; however, in May 2007 he 
checked that he wanted to withdraw his request for a Board 
hearing.  As such, no additional action in this regard is 
needed.


FINDINGS OF FACT

Throughout the entire rating period on appeal, the residuals 
of the Veteran's service-connected hepatitis C with cirrhosis 
of the liver include subjective complaints of pain, fatigue, 
and some anxiety, but without a history of one episode of 
ascites, hepatic encephalopathy, or hemorrhage from varices 
or portal gastropathy (erosive gastritis) or daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.


CONCLUSIONS OF LAW

1.  Prior to July 2, 2001, the criteria for a rating in 
excess of 30 percent for the service-connected hepatitis C 
with cirrhosis of the liver are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.114, 
Diagnostic Code 7345 (in effect prior to July 2, 2001) and 
Diagnostic Codes 7312, 7345, and 7354 (in effect on and after 
July 2, 2001).

2.  Since July 2, 2001, the criteria of a rating in excess of 
40 percent for service-connected hepatitis C with cirrhosis 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 4.114, Diagnostic Code 7345 
(in effect prior to July 2, 2001) and Diagnostic Codes 7312, 
7345, and 7354 (in effect on and after July 2, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

This appeal arose from a disagreement as to the initial 
disability evaluation that was assigned for hepatitis C with 
cirrhosis.  This matter therefore is to be distinguished from 
one in which a claim for an increased rating of a disability 
has been filed after a grant of service connection.  The 
United States Court of Appeals for Veterans Claims (Court) 
has observed that in the latter instance, evidence of the 
present level of the disability is of primary concern, 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing 
Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to 
the original assignment of a disability evaluation, VA must 
address all evidence that was of record from the date the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  See Fenderson, 12 
Vet. App. at 126-27.  Accordingly, the evidence pertaining to 
an original evaluation might require the issuance of 
separate, or "staged," evaluations of the disability based on 
the facts shown to exist during the separate periods of time.  
Id.

The regulations relating to disabilities of the digestive 
system under 38 C.F.R. § 4.114 changed effective July 2, 
2001.  These changes included the criteria for evaluating 
hepatitis and diseases of the liver.  Under the prior 
regulations, the Veteran was evaluated under the criteria for 
infectious hepatitis, DC 7345.

Under DC 7345, infectious hepatitis, which was healed and 
nonsymptomatic, warranted a 0 percent (i.e. noncompensable) 
rating.  Hepatitis with demonstrable liver damage with mild 
gastrointestinal disturbance warranted a 10 percent rating.  
Hepatitis with minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures warranted a 30 percent rating.  
Hepatitis with moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression warranted a 60 percent rating.  Hepatitis with 
marked liver damage manifested by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy 
warranted a 100 percent rating.  38 C.F.R. § 4.114, DC 7345 
(2001).

Cirrhosis of the liver was rated under DC 7312.  Moderate 
cirrhosis with dilation of superficial abdominal veins, 
chronic dyspepsia, slight loss of weight or impairment of 
health warranted a 30 percent rating.  Moderately severe 
cirrhosis with liver definitely enlarged with abdominal 
distention due to early ascites and with muscle wasting and 
loss of strength warranted a 50 percent rating.  Severe 
cirrhosis with ascites requiring infrequent tapping, or 
recurrent hemorrhage from esophageal varices, aggravated 
symptoms and impaired health warranted a 70 percent rating.  
Pronounced cirrhosis with aggravation of the symptoms for 
moderate and severe, necessitating frequent tapping warranted 
a 100 percent rating.  38 C.F.R. § 4.114, DC 7312 (2001).

The July 2001 changes created separate rating criteria for 
hepatitis C and other forms of hepatitis, such as hepatitis 
B.  Under the new criteria for hepatitis C, DC 7354, 
nonsymptomatic hepatitis C warrants a 0 percent rating.  A 
compensable rating of 10 percent is warranted when the 
veteran has serologic evidence of hepatitis C infection and 
the following signs and symptoms due to the hepatitis 
infection: intermittent fatigue, malaise, and anorexia or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12 month 
period.  A 20 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with 
symptoms described above) having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms described above) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is warranted when 
symptoms include daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms described above) having a total duration of at 
least six weeks during the past 12-month period, but not 
occurring constantly.  A 100 percent rating is warranted with 
near-constant debilitating symptoms (such as the symptoms 
described above).

Note 1 under DC 7354 states: Evaluate sequelae, such as 
cirrhosis or malignancy of the liver, under an appropriate 
diagnostic code, but do not use the same signs and symptoms 
as the basis for evaluation under DC 7354 and under a 
diagnostic code sequelae.  Note 2 define an "incapacitating 
episode" as "a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician."  
38 C.F.R. § 4.112, DC 7354 (2009).

The rating criteria for evaluating of cirrhosis of the liver 
also changed effective July 2001.  Under the new criteria for 
DC 7312, symptoms such as weakness, anorexia, abdominal pain, 
and malaise warrant a 10 percent rating.  Portal hypertension 
and splenomegaly, with weakness, anorexia, abdominal pain, 
malaise, and at least minor weight loss warrant a 30 percent 
rating.  A history of one episode of ascites, hepatic 
encephalopathy, or hemorrhage from varices or portal 
gastropathy (erosive gastritis) warrants a 50 percent rating.  
A history of two or more episodes of ascites, hepatic 
encephalopathy, or hemorrhage from varices or portal 
gastropathy (erosive gastritis), but with periods of 
remission between attacks warrants a 70 percent rating.  
Generalized weakness, substantial weight loss, and persistent 
jaundice, or; with one of the following refractory to 
treatment: ascites, hepatic encephalopathy, hemorrhage from 
varices or portal gastropathy (erosive gastritis) warrants a 
100 percent rating.  38 C.F.R. § 4.114, DC 7312 (2009).

When, as here, the governing law or regulations change during 
the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 (Mar. 25, 1997). 
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment, but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (West 
2002) (a liberalizing law shall not be earlier than the 
effective date thereof)).  See also, 38 C.F.R. § 3.114.

Accordingly, for the period prior to July 2, 2001, only the 
old rating criteria ("old criteria") for hepatitis and 
cirrhosis of the liver may be applied.  After July 2, 2001, 
the revised criteria ("new criteria") for hepatitis and 
cirrhosis may also be applied if they are more beneficial to 
the Veteran.

Under the old criteria, cirrhosis of the liver, 38 C.F.R. § 
4.114, DC 7312, and infectious hepatitis, DC 7345, could not 
be combined.  If a Veteran had both conditions, a single 
evaluation was assigned under the diagnostic code that 
reflected the predominant disability picture, and the rating 
was raised to the next higher level if the overall disability 
warranted.  38 C.F.R. § 4.114 (2001).  Thus, rating the 
Veteran's hepatitis with cirrhosis under the old criteria 
requires distinguishing the predominant disorder and then 
assessing the overall disability picture to determine whether 
the next higher rating is warranted.

Under the new criteria for evaluating hepatitis C, cirrhosis 
of the liver can be rated as a sequela under an appropriate 
diagnostic code, but the same signs and symptoms cannot be 
the basis for evaluation under DC 7354 and under the code for 
a sequela, e.g., 7312. 38 C.F.R. § 4.114, DC 7354 note (1) 
(2009).  Thus, rating of the Veteran's hepatitis C with 
cirrhosis under the new rules requires carefully 
distinguishing the signs and symptoms of each and rating each 
accordingly.

For purposes of evaluating weight loss for conditions in 38 
C.F.R. § 4.114, the term "substantial weight loss" means a 
loss of greater than 20 percent of the individual's baseline 
weight, sustained for three months or longer; and the term 
"minor weight loss" means a weight loss of 10 to 20 percent 
of the individual's baseline weight, sustained for three 
months or longer.  The term "inability to gain weight" means 
that there has been substantial weight loss with inability to 
regain it despite appropriate therapy.  "Baseline weight" 
means the average weight for the two-year period preceding 
onset of the disease.  38 C.F.R. § 4.112 (2009).

The Board notes that the Veteran also has nonservice-
connected disabilities, including hypertension, low back 
pain, and neck pain.  To the extent possible, VA must be able 
to distinguish symptoms attributable to service-connected 
conditions from those that are not.  But, if it is not 
medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, all signs and 
symptoms should be attributed to those that are service-
connected.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.




Discussion 

Prior to July 1, 2001

In a November 1994 VA mental health treatment record, the 
Veteran complained about an apparent recent weight gain to 
over 250 pounds.  A May 1996 VA nursing assessment recorded 
his weight at 260 pounds.  A VA treatment report in October 
1996, for a complaint of headaches, noted the Veteran's 
weight was 263 pounds.  A VA treatment report in January 1997 
noted the Veteran was positive for Hepatitis C and his weight 
was recorded as 255.7 pounds.  A VA treatment report dated 
January 1998 recorded his weight at 266.5 pounds. 

A fee-based March 1998 general physical examination was 
conducted for the Veteran's complaint of headaches.  His past 
medical history of hepatitis C was noted.  The examiner noted 
no palpable organomegaly or masses, negative ascites and 
negative bruits.  His weight was 263 pounds.

A May 1998 VA evaluation noted the earlier March 1998 fee-
based examination.  The Veteran was in no acute distress.  A 
lab report noted liver enzymes were decreasing.  An August 
1998 VA liver biopsy found his liver tissue exhibited 
moderate steatosis and chronic inflammation with minimal 
fibrosis.

Another private March 1999 evaluation was conducted for his 
hepatitis C and diabetes mellitus.  The Veteran complained of 
occasional dizziness.  His weight was 246 pounds.  His 
abdomen was soft and benign.  A March 1999 VA primary care 
treatment report noted the Veteran's report that he had lost 
25 pounds in the previous 2 and half months consciously.  In 
a January 2000 VA infectious diseases consultation, the 
examiner noted no evidence of decompensated cirrhosis.  In a 
separate January 2000 VA medical facility admission history 
and physical, the examiner noted no right upper quadrant 
tenderness or orgamegaly or masses.  In a January 2000 
nutritional assessment his weight was 255 pounds.  The 
January 2000 discharge summary noted an enlarged liver, 
secondary to hepatitis C.  

In a September 2000 VA mental health clinic evaluation, the 
Veteran complained of kidney and liver pain.  Later in a 
September 2000 primary care evaluation, the examiner noted 
his abdomen was rounded, no masses, the liver percussed 1 cm 
below right costal margin, mild pain to deep palpitation RLQ 
(right lower quadrant) and right CVA (costovertebral angle) 
tenderness.  His weight was 252 pounds.  The January 2001 
primary care provider considered resuming treatment for his 
hepatitis C.    

In June 2001 he was afforded a VA liver examination.  The 
Veteran stated he had been treated with interferon, but this 
was discontinued due to side effects, such as flu-like 
symptoms, his bones ached, and he had fatigue.  He denied 
colic, but occasionally had mild right upper quadrant pain.  
He complained of fatigue and depression.  His weight was 260 
pounds.  Upon objective examination his abdomen was soft and 
nontender; there was no organomegaly.  The liver edge was 
felt at the right costal margin and was not tender.  The 
examiner found the Veteran did not have signs of decreased 
muscle strength or wasting.  Lab results indicated an 
elevated liver function test of alt to 122, while the normal 
reference range was to 67.     

VA outpatient treatment reports dated in 2001 show diagnoses 
of hepatitis C with elevated liver enzymes.  

When the evidence of record is considered under the laws and 
regulations set forth above, an increased evaluation in 
excess of 30 percent prior to the regulatory change of July 
1, 2001, is not warranted.  The medical evidence of record 
does not establish that the Veteran has met the rating 
criteria for a higher evaluation.

A review of the treatment reports, VA examination, and 
evaluations finds that the Veteran's weight has varied 
somewhat, though it remained well within 20 pounds of the 
weight recorded in May 1996 (260).  It was also noted that he 
had reported pain, fatigue, and some depression.  Treatment 
was initiated, but eventually discontinued because of side 
effects.  As of the regulatory change implemented July 2001, 
the medical treatment reports do not indicate that another 
treatment regiment has actually begun.  Nonetheless, absent a 
showing of moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression, the Board may not find that a rating in excess of 
30 percent is warranted pursuant to Diagnostic Code 7345 
under the old criteria.  The Veteran has not reported 
complaints consistent with any higher evaluation.  Clinical 
findings and outpatient treatment records, likewise, fail to 
suggest symptomatology approximating any higher evaluation.  
Hence, in applying the criteria necessary for a rating in 
excess of 30 percent under Diagnostic Code 7345, the Board 
finds that an increased rating is not warranted.

Additionally, the assignment of a higher rating under the 
provisions of 7312 is not warranted.  There is no evidence of 
moderately severe cirrhosis with the liver definitely 
enlarged with abdominal distention due to early ascites and 
with muscle wasting and loss of strength.  Although the 
Veteran a notation of an enlarged liver, there is no evidence 
of muscle wasting or loss of strength.  Thus, an increased 
rating is not warranted under this proviso.

Since July 2, 2001

The Veteran underwent a November 2001 Agent Orange registry 
examination.  Regarding his hepatitis C, the examiner noted 
the most recent lab results showed an alt of 91, and that he 
had no diarrhea, occasional constipation, occasional nausea, 
but no vomiting.  His weight was 257 pounds.  Upon objective 
examination, the examiner noted a soft and nontender abdomen; 
no masses and that the spleen was non palpable.   

Private treatment reports in July 2002 note the Veteran's 
history of chronic hepatitis C and that he failed treatment 
with combination therapy.  His abdomen had negative CVA 
tenderness.  Following ordered labs, the private physician 
evaluated the Veteran in August 2002.  The Veteran's alt was 
88 and his abdomen now had CVA tenderness.  The CVA 
tenderness continued through the 2003 evaluations.  In 
November 2003 the Veteran specifically complained about 
chronic fatigue.  A February 2004 evaluation noted the 
Veteran reported he had had a liver biopsy and that it was 
grade 3, stage 3.  The physician considered his chronic 
fatigue and malaise to be stable.  A March 2004 private 
evaluation noted the physician reviewed the liver biopsy 
report and that the results was grade 2-3 out of 4, stage 3-4 
out of 4.  The physician commented the Veteran's liver 
enzymes were notoriously elevated, although not severely so.  
CVA tenderness was again evident.  The September 2004 
evaluation noted the Veteran reported losing 25 pounds since 
his last private evaluation because he had been exercising.  

On VA examination in December 2004, the examiner in relevant 
part noted that in July 2004, the Veteran's AG 
(aminoglycoside) ratio was 4.4/3.9 grams per deciliters; 
SGOT/SGPT were 57/133 and the GGTP was elevated at 113 (as 
normal was considered less than 85).  A liver biopsy in 
January 2004 demonstrated portal triaditis with piecemeal 
necrosis.  Also advanced periportal fibrosis consistent with 
micronodular cirrhosis was noted.  The examiner then related 
the Veteran's hepatitis C to service.

The Veteran's medical reports also include a March 2005 
private evaluation noting that the Veteran was not undergoing 
treatment for the hepatitis.  In September 2006 the Veteran 
reported right upper quadrant tenderness to palpitation and 
aching at night.  The physician noted the Veteran complained 
of daily fatigue, malaise and anorexia.  Upon objective 
examination the physician noted two finger-breadth 
hepatomegaly and that the Veteran had had incapacitating 
episodes of fatigue, malaise, nausea, vomiting, anorexia, and 
right upper quadrant pain.  The physician also noted the 
Veteran's current medication regiment would continue.  

A December 2005 VA primary care evaluation noted the 
Veteran's weight showed no loss and that he struggled with 
his diabetes, his blood sugar, his pain, and that he was 
dieting inappropriately.

In February 2007 the Veteran was afforded a VA examination 
primarily for his service-connected diabetes.  He reported 
feeling weak, tired, and anxious.  He weighed 248 pounds.  
His abdomen was slightly protuberant; the liver border was 
palpable indistinctly at about 3 cm below the costal margin 
and was slightly tender.  The spleen was not palpable and 
there were no other tenderness or masses.  The examiner noted 
no "hepar" tenderness of CVA tenderness.  In October 2007, 
the same VA examiner added an opinion to his report.  The 
examiner noted that following the Veteran's brief interferon 
treatment in 1999, his liver function tests did not return to 
normal.  A 2004 liver biopsy found portal triaditis with 
piecemeal necrosis as well as advanced para-portal fibrosis 
consistent with micronodular cirrhosis.  The examiner also 
noted the Veteran had a more advanced hepatitis that could 
lead to portal hypertension, though the examiner noted the 
record did not indicate the Veteran had such a diagnosis.  

In a VA primary care September 2007 evaluation, the examiner 
noted the Veteran had some weight loss over the previous two 
years, which the examiner found laudable in light of his 
diabetes.  The examiner also noted no hematological 
complaints.  

The Board notes in November 2008 the RO sent a letter to the 
Veteran specifically requesting information from the Veteran 
about his incapacitating episodes for 2001 to 2008.  The 
Veteran responded by referring to the private physician's 
treatment reports already of record.

In February 2009 the Veteran was afforded a VA liver 
examination.  The Veteran reported he was not taking any 
medication for any of his (service-connected) disabilities 
and that he was treating them himself holistically.  The 
Veteran also reported he had quit smoking the previous 
December and so had gained weight, going from 210 to 235 
pounds.  The Veteran was trying to exercise and follow a 
severe diet.  He was chronically fatigued and tired.  He had 
chronic right lower quadrant pain and pain on the right 
lateral lower thorax which the Veteran attributed to his 
liver.  The examiner noted the liver was very tender to 
palpitation.  The examiner noted the Veteran had had only one 
liver test through the VA in April 2008 and the G-GTP was 53 
iu/l (range 50 - 70) so that one test was not elevated.  Upon 
objective examination the abdomen was somewhat protuberant; 
the spleen was not palpable but the liver edge was clearly 
palpable at four fingers widths below the costal margin in 
the midclavicular line and was very tender.  The Veteran had 
marked liver percussion tenderness and tenderness of the 
lateral lower thoracic rib cage.  There was no evidence of 
hernia.  There was no apparent suggestion of hepatitis, and 
no problem with edema.  The examiner found due to the liver's 
size and tenderness it was the obvious source of the 
Veteran's discomfort; further his fatigue was very definitely 
caused at least in part by his hepatitis.

In March 2009, the Veteran had an annual examination, though 
the VA record noted this was the first such examination he 
had had in 5 years.  The Veteran reported vague upper right 
quadrant abdominal discomfort.  The examiner noted he remains 
obese.  The examiner considered his complaints of pain to be 
indicative of diffuse idiopathic skeletal hyperostosis (DISH) 
syndrome and a chronic pain syndrome.  The Veteran apparently 
reported no constitutional complaints, to include no 
hematologic complaints.  The physician found his abdomen soft 
and nontender.  

In April 2009 the Veteran had a VA infectious diseases 
consult.  The record indicates no ascites, no upper 
gastrointestinal bleeding, and no lower gastrointestinal 
bleeding.  The Veteran's weight was 233.  Upon objective 
examination of his abdomen, the examiner noted no evidence of 
decompensated cirrhosis, and no edema to the extremities.  
The right upper quadrant pain was most probably due to 
progressive fibrosis/contraction of liver within capsule.  
The Veteran was still considered obese.  
 
In applying the criteria necessary for a rating in excess of 
40 percent under Diagnostic Code 7354, the Board finds that 
an increased rating is not warranted.  Again, the RO 
evaluated the Veteran's hepatitis C with cirrhosis at 40 
percent following the July 2001 regulatory change.

In relevant part, under the new criteria for hepatitis C, DC 
7354, a 40 percent rating is warranted when symptoms include 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
described above) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  A 60 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms described above) having a total duration of at 
least six weeks during the past 12-month period, but not 
occurring constantly.  A 100 percent rating is warranted with 
near-constant debilitating symptoms (such as the symptoms 
described above).

The criteria for a 40 percent evaluation, and no higher, have 
been met by the Veteran's documented symptoms.  The Veteran 
has repeatedly complained of fatigue, malaise, and pain.  No 
treatment record indicates anorexia, though some weight loss 
is evident, as the Veteran has progressed from 260 pounds to 
233.  The Veteran's private physician in 2006 listed the 
symptom of incapacitating episodes in his final private 
treatment report, though there is no information as to how 
long the episodes lasted or when they occurred.  A 60 percent 
evaluation is not warranted because there is no evidence of a 
substantial weight loss or any evidence of malnutrition, or 
of hepatomegaly or incapacitating episodes of a total 
duration of at least 6 weeks during a 12 month period.   

Under the new criteria for DC 7312 (cirrhosis of the liver), 
a history of one episode of ascites, hepatic encephalopathy, 
or hemorrhage from varices or portal gastropathy (erosive 
gastritis) warrants a 50 percent rating.  A history of two or 
more episodes of ascites, hepatic encephalopathy, or 
hemorrhage from varices or portal gastropathy (erosive 
gastritis), but with periods of remission between attacks 
warrants a 70 percent rating.  Generalized weakness, 
substantial weight loss, and persistent jaundice, or; with 
one of the following refractory to treatment: ascites, 
hepatic encephalopathy, hemorrhage from varices or portal 
gastropathy (erosive gastritis) warrants a 100 percent 
rating.  38 C.F.R. § 4.114, DC 7312.

Again, the symptoms as recorded in the treatment records do 
not reveal any episodes of ascites, hepatic encephalopathy or 
hemorrhaging to warrant a 50 or a 70 percent rating on the 
basis of the cirrhosis of the liver.  Additionally there is 
no evidence of substantial weight loss or persistent 
jaundice.  The Veteran's weight as described in the medical 
documents does not meet the criteria for establishing weight 
loss under the regulations.  The criteria for an evaluation 
in excess of 40 percent in this regard are not met.   

Therefore, the Board finds that the Veteran has not met the 
criteria for an increased evaluation in excess of 40 percent 
after July 2, 2001.

Extraschedular Consideration

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
must determine if the criteria found in the rating schedule 
reasonably describe the claimant's disability level and 
symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's hepatitis C symptoms are 
clearly accounted for in the 30 and 40 percent evaluations 
which compensate for the chronic fatigue, anxiety, some 
weight loss, pain, and a reference to an incapacitating 
episode.  The Board finds the Diagnostic Codes adequately 
address the Veteran's symptoms.  The Veteran has not claimed 
any hospitalization because of his hepatitis C disability.  
The Board acknowledges that the Veteran's employment history 
appears in the record to be that of unemployment for many 
years; however, the Veteran and medical opinions of record 
attributed his lack of employment, in large part, to other 
service-connected disabilities, specifically to his PTSD.  As 
such, the diagnostic code for the Veteran's service-connected 
hepatitis C disability adequately describes the current 
disability levels and symptomatology and, therefore, a 
referral for an extraschedular rating is not warranted.

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2001.  Complete notice was sent in May 
2007 and the claim was readjudicated in an April 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of May 20, 1998, the date of 
an earlier claim, and a 30 percent rating was assigned.  He 
was provided notice how to appeal that decision, and he did 
so.  He was provided a statement of the case that advised him 
of the applicable law and criteria required for a higher 
rating and he demonstrated his actual knowledge of what was 
required to substantiate a higher rating in his argument 
included on his Substantive Appeal.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board, 
which he declined.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.





ORDER

An initial evaluation in excess of 30 percent for hepatitis C 
with cirrhosis from May 1998 to July 1, 2001, is denied.

An initial evaluation in excess of 40 percent for hepatitis C 
with cirrhosis from July 2, 2001, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


